IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT


                           ____________________

                               No. 96-60338
                             Summary Calendar
                           ____________________


STEPHANIE CAESAR,

                                                       Plaintiff-Appellant,


                                    versus

JESSE BROWN, Secretary,
Department of Veteran Affairs,

                                                        Defendant-Appellee.

_________________________________________________________________

      Appeal from the United States District Court for the
                 Southern District of Mississippi
                          (3:95-CV-460LN)
_________________________________________________________________
                         November 11, 1996
Before GARWOOD, JOLLY, and DENNIS, Circuit Judges.

PER CURIAM:*

     Stephanie    Caesar    filed   this     action   against   Jesse   Brown,

Secretary of the Department of Veteran's Affairs alleging that she

was discriminated against by the Veteran's Administration (the

"VA") in violation of the Americans with Disabilities Act ("ADA"),

42 U.S.C. § 12101 et seq. (West 1995).          Caesar's charge arose from


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
the termination of her work-study assignment with the VA.



     The VA filed a motion to dismiss, and Caesar failed to

respond.     The district court subsequently granted the motion to

dismiss, holding that the complaint did not state an actionable

claim under the ADA.

     Caesar appeals, asserting that the dismissal was erroneous and

that she is entitled to relief under either the               ADA or the

Rehabilitation Act.       Notably, the Rehabilitation Act was not

mentioned in the complaint.

     Caesar's complaint did not state a viable claim under the ADA.

She attempts to bring this action against an agency of the United

States.    This is clearly prohibited by the ADA by virtue of its

exclusion of the United States from the definition of "employer,"

42 U.S.C.A. § 12111(5)(B)(I) (West 1995), and, therefore, the

definition of "covered entity," 42 U.S.C.A. § 12111(2) (West 1995),

as used below:

     [n]o covered entity shall discriminate against a
     qualified individual with a disability because of the
     disability of such individual in regard to job
     application procedures, the hiring, advancement, or
     discharge of employees, employee compensation, job
     training, and other terms, conditions, and privileges of
     employment.

42 U.S.C.A. § 12112(a) (West 1995).             Clearly, the ADA is not

intended to provide redress for allegedly discriminatory acts by

government    agencies.    Such   relief   is    provided   through   other

channels, such as Title VII and the Rehabilitation Act.                This
action, therefore, was properly dismissed because the complaint

alleges only an ADA violation, and Caesar can demonstrate no set of

facts that will bring her claim against the VA within the scope of

the ADA.

      On appeal, Caesar asserts that relief might be warranted under

the Rehabilitation Act.         This alternative ground of recovery was

not advanced prior to the appeal, and there is no indication that

Caesar moved for leave to amend her complaint to include such a

claim.      Furthermore, Caesar filed an EEOC charge stemming from the

same occurrence.      The charge resulted in the issuance of a final

decision from the agency.        Caesar filed an appeal with the EEOC,

then, within the mandatory 180-day waiting period, filed this

complaint. See 29 C.F.R. § 1614.408(d). She, therefore, could not

have asserted a claim under Title VII and the Rehabilitation Act

for employment discrimination, because, at the time of the filing

of   this    complaint,   she   had   not   exhausted   her   administrative

remedies.

      The district court properly dismissed the complaint filed by

Caesar for failure to state a claim upon which relief could be

granted, and the judgment is

                                                          A F F I R M E D.




                                      -3-